DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on December 2, 2021 has been entered and considered; however, the application is not in condition for allowance for the following reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,075,567 to Busler.
Regarding claim 1, Busler discloses a joint crimping apparatus adapted to crimp a joint to an end of a cable (wire), comprising: a base (36); a fixed die (38) detachably mounted on the base and having a first groove (40) adapted to receive a portion of a joint in an un-crimped state; a movable die (119) configured to reciprocate relative to the fixed die and having a second groove (121) adapted to cooperate with the first groove to crimp the joint to the end of the cable; and a separation mechanism (125/127) movably mounted relative to the base (36) and configured to remove the cable jammed in the second groove and crimped with the joint from the second groove (see Col. 4, lines 48-52).
Regarding claim 2, Busler discloses the separation mechanism (125/127) has a tongue portion (blade) mounted on the base above the fixed die (38, see Fig. 3).
Regarding claim 3, Busler discloses the tongue portion is configured to push the cable jammed in the second groove and crimped with the joint downwardly when the movable die moves upwardly (see Col. 4, lines 48-52).
Regarding claim 4, Busler discloses the separation mechanism (125/127) includes a support portion (25) fixed relative to the base (38), the tongue portion is mounted on the support portion (see Fig. 3).
Regarding claims 11-12, Busler discloses a guide mechanism (32) configured to guide the movable die to move up and down; wherein the guide mechanism has a guide passage through which the movable die moves (see Fig. 2).
Regarding claim 13, Busler discloses the support portion of the separation mechanism (125/127) is mounted on a lower portion of the guide mechanism see Fig. 2).
Regarding claim 14, Busler discloses a support frame (25) on which the support portion of the separation mechanism (125/127) is mounted (see Fig. 3).
Regarding claim 15, Busler discloses 1 the guide mechanism (32) is mounted on the support frame (38, see Fig. 2).
Regarding claim 16, Busler discloses the fixed die (38) is detachably mounted on the base (38) to replace the first groove having one of a plurality of different sizes (see Col. 3, lines 6-17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Buster in view of US 8,434,219 to Dierks et al.
Busler is silent regard to the receiving passage defined by the first and second groves having a substantially regular hexagonal cross section. However, it is well known in the terminal crimping apparatus to form the crimped terminal having a hexagonal cross section such as disclosed by Dierks et al disclose the joint crimping apparatus having the first groove and the second groove are arranged to face toward each other to define a receiving passage having a substantially regular hexagonal cross section (see Fig. 6a). therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dies of Busler crimping apparatus to having the first groove and the second groove are arranged to face toward each other to define a receiving passage having a substantially regular hexagonal cross section as shown by Dierks for reliably securing the wire to the terminal

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 5-10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on December 02, 2021 have been fully considered but they are not persuasive.  Applicant argued that Busler does not disclose “the separation mechanism (125/127) are not movably mounted relative to the base” (see “Remarks” page 7).  The Examiner disagreed because separation mechanism (125/127) of Busler are movably mounted relative to the base (36) as shown in Fig. 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DN/								/DONGHAI D NGUYEN/March 12, 2022 		                                           Primary Examiner, Art Unit 3729